
	

113 HR 1689 IH: Prohibiting Taxpayer-Funded Monuments to Members of Congress Act
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1689
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Turner introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit certain real property from being named after
		  a sitting Member of Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Prohibiting Taxpayer-Funded Monuments
			 to Members of Congress Act.
		2.Prohibition on naming
			 certain real property after Member of Congress
			(a)ProhibitionReal property under the jurisdiction of the
			 Federal Government, or constructed using Federal funds, shall not be named
			 after, or otherwise officially identified by the name of, any individual who is
			 a Member of Congress at the time the property is so named or identified.
			(b)DefinitionsIn
			 this section:
				(1)The term
			 Member of Congress includes a Delegate or Resident Commissioner
			 to the Congress.
				(2)The term
			 real property includes structures, buildings, or other
			 infrastructure.
				(c)Application of
			 sectionThe prohibition in this section shall apply only with
			 respect to real property named after the date of the enactment of this
			 Act.
			
